DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s After Final amendment, filed 4/28/2021 has been entered. Applicant cancelled claims 14-20 and did not amend or add any claims in the amendment. Therefore, claims 1-3, 5-7, and 9-13 are pending.
The rejections of claims 14-20 under 35 U.S.C. 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s cancellation of these claims.

Allowable Subject Matter
Claims 1-3, 5-7, and 9-13 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

The prior art of record Faulkner et al. Choi (U.S. Patent Application Pub. No. 2016/015504 A1, hereinafter “Choi”) discloses “hidden nodes included in the hidden layer 120” [i.e., existing, old hidden nodes in hidden layer 120], “a neural network that includes a first hidden layer … a hidden node belonging to the first hidden layer” and an “apparatus that … extends the neural network by adding a new node” (see, e.g., 

The prior art of record non-patent literature Yoon et al. ("Lifelong learning with dynamically expandable networks." arXiv preprint arXiv:1708.01547 (11 June 2018): 1-11, hereinafter “Yoon”) discloses Yoon also discloses “fine-tun[ing] the [neural] network to new tasks by continuing to train the network with new training data … the new task is largely different from the older ones” and “perform[ing] selective retraining of the model, by retraining only the weights that are affected by the new task” (see, e.g., pages 1 and 4).



However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.

For example, the prior art of record does not anticipate or render obvious the limitations:
“calculating a drift, utilizing Sliced Wasserstein Distance, in activation distributions of the plurality of hidden layer nodes during training of the artificial neural network with the data from the old task and data from the new task;
calculating a number of additional nodes to add to at least one of the plurality of hidden layers based on the drift in the activation distributions; …
wherein the calculating the number of additional nodes is calculated according to Equation 1: 
Nnodes = c * log(D) + b (Equation 1)
wherein Nnodes is the number of additional nodes, c and b are user-specified constants and D is the drift in the activation distributions”, as recited in independent claim 1 in combination with its other limitations.
 
Thus, independent claim 1 is patently distinct over the prior art of record for at least the reasons above. 

The remaining claims are dependent claims, thus, they are also patently distinct over the prior art of record for at least the reasons above. In particular, claims 2-3, 5-7, and 9-13 each depend directly or indirectly from independent claim 1 and as such, claims 2-3, 5-7, and 9-13 each include all of the limitations of base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125